Exhibit 10.1

FORM OF TRANSACTION SUPPORT AGREEMENT

THIS TRANSACTION SUPPORT AGREEMENT (this “Agreement”) is made and entered into
as of August 1, 2008 by and between Cypress Semiconductor Corporation, a
Delaware corporation (“Parent”), Copper Acquisition Corporation, a Delaware
corporation and wholly-owned subsidiary of Parent (“Acquisition Sub”) and the
undersigned securityholder (“Stockholder”) of Simtek Corporation, a Delaware
corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, Parent, Acquisition Sub and the Company have entered into an Agreement
and Plan of Merger of even date herewith (as it may be amended from time to
time, the “Merger Agreement”), which provides for, among other things, (i) an
offer by Acquisition Sub (the “Offer”) to pay Two Dollars and Sixty Cents
($2.60) in cash (the “Per Share Amount”) for each of the issued and outstanding
shares of capital stock of the Company, and (ii) the merger of Acquisition Sub
with and into the Company (the “Merger”) pursuant to which all outstanding
shares of capital stock of the Company will be converted into the right to
receive the consideration set forth in the Merger Agreement.

WHEREAS, as of the date hereof, Stockholder is the Beneficial Owner (as defined
below) of the securities of the Company, including shares of Company Capital
Stock and/or options to purchase or otherwise acquire shares of Company Capital
Stock and/or warrants to purchase shares of Company Capital Stock and/or any
other rights to purchase or otherwise acquire shares of Company Capital Stock
(collectively, the “Company Securities”) as is indicated on the signature page
of this Agreement.

WHEREAS, in consideration of the execution of the Merger Agreement by Parent and
Acquisition Sub, Stockholder (in Stockholder’s capacity as such) is hereby
agreeing to tender and vote the Shares (as defined below) in accordance with the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
the parties hereto hereby agree as follows:

1. Certain Definitions. All capitalized terms that are used but not defined
herein shall have the respective meanings ascribed to them in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

(a) “Beneficially Own” or “Beneficial Ownership” with respect to any securities
means having “beneficial ownership” of such securities as determined pursuant to
Rule 13d-3 under the Exchange Act, including pursuant to any contract. A
“Beneficial Owner” is a Person who Beneficially Owns securities.

(b) “Company Capital Stock” means any capital stock of the Company.



--------------------------------------------------------------------------------

(c) “Expiration Date” shall mean the earliest to occur of (i) such date and time
as the Merger Agreement shall have been terminated pursuant to Section 7 thereof
or (ii) such date and time as the Merger shall become effective in accordance
with the terms and provisions of the Merger Agreement.

(d) “Shares” shall mean (i) all Company Securities Beneficially Owned by
Stockholder as of the date hereof, and (ii) all additional Company Securities,
including any shares of Company Capital Stock issuable upon the exercise of any
options and/or warrants and/or other rights to purchase or otherwise acquire
Company Capital Stock, of which Stockholder acquires Beneficial Ownership during
the period from the date of this Agreement through the Expiration Date
(including by way of stock dividend or distribution, split-up, recapitalization,
combination, exchange of shares and the like).

(e) A Person shall be deemed to have effected a “Transfer” of a Share if such
person directly or indirectly (i) sells, pledges, encumbers, assigns, grants an
option with respect to, transfers or disposes of such Share or any interest in
such Share, or (ii) enters into a contract or agreement providing for the sale
of, pledge of, encumbrance of, assignment of, grant of an option with respect
to, transfer of or disposition of such Share or any interest therein.

2. Transfer of Shares.

(a) Transfer Restrictions. Stockholder shall not Transfer or cause or permit any
Transfer of any of the Shares other than to Acquisition Sub (or Parent on
Acquisition Sub’s behalf) pursuant to the Offer.

(b) Transfer of Voting Rights. Stockholder hereby agrees that, at all times
commencing with the execution and delivery of this Agreement until the
Expiration Date, Stockholder shall not deposit, or permit the deposit of, any
Shares in a voting trust, grant any proxy in respect of the Shares held by
Stockholder, or enter into any voting or similar agreement in contravention of
the obligations of such Stockholder under this Agreement with respect to any of
the Shares.

3. Agreement to Vote Shares.

(a) At every meeting of the Company Stockholders called, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the Company Stockholders, Stockholder (in Stockholder’s capacity as a
Company Stockholder) shall, or shall cause the holder of record on any
applicable record date to, vote the Shares:

(i) in favor of the adoption of the Merger Agreement (as it may be amended from
time to time), and in favor of each of the other transactions contemplated by
the Merger Agreement;

(ii) against approval of any proposal made in opposition to, or in competition
with, consummation of the Offer, the Merger or any other transactions
contemplated by the Merger Agreement; and

 

2



--------------------------------------------------------------------------------

(iii) against any of the following actions (other than those actions that relate
to the Offer, the Merger and any other transactions contemplated by the Merger
Agreement): (A) any merger, consolidation, business combination, sale of assets,
or reorganization of the Company or any of its Subsidiaries, (B) any sale, lease
or transfer of any significant part of the assets of the Company or any of its
Subsidiaries, (C) any reorganization, recapitalization, dissolution, liquidation
or winding up of the Company or any of its Subsidiaries, (D) any material change
in the capitalization of the Company or any of its Subsidiaries, or the
corporate structure of the Company or any of its Subsidiaries, or (E) any other
action that is intended, or could reasonably be expected to, impede, interfere
with, delay, postpone, discourage or adversely affect the Offer, the Merger or
any other transaction contemplated by the Merger Agreement.

(b) In the event that a meeting of the Company Stockholders is held, Stockholder
shall, or shall cause the holder of record on any applicable record date to,
appear at such meeting or otherwise cause the Shares to be counted as present
thereat for purposes of establishing a quorum.

(c) Stockholder shall not enter into any contract or agreement with any Person
to vote or give instructions in any manner inconsistent with the terms of this
Section 3.

4. Agreement to Tender. Stockholder shall tender (and shall not withdraw),
pursuant to and in accordance with the terms of the Offer, the Shares. No later
than five (5) Business Days prior to the initial expiration date of the Offer,
Stockholder shall (a) deliver to the depositary designated in the Offer,
(i) certificates representing the Shares, (ii) an “agent’s message” (or such
other evidence, if any, as the depositary for the Offer may reasonably request)
in the case of book-entry or uncertificated shares, and (iii) all other
documents or instruments required to be delivered pursuant to the terms of the
Offer, and/or (b) instruct its broker or such other person who is the holder of
record of any Shares to tender such Shares for exchange in the Offer pursuant to
the terms and conditions of the Offer. Stockholder shall not tender the Shares
into any exchange or tender offer commenced by a Person other than Parent,
Acquisition Sub or any other Subsidiary of Parent.

5. Agreement Not to Exercise Appraisal Rights. Stockholder shall not exercise
any rights (including, without limitation, under Section 262 of the Delaware
General Corporation Law) to demand appraisal of any Shares that may arise with
respect to the Merger.

6. Directors and Officers. Notwithstanding any provision of this Agreement to
the contrary, nothing in this Agreement shall limit or restrict Stockholder from
acting in Stockholder’s capacity as an officer or director of the Company or
voting in such capacity in Stockholder’s sole discretion on any matter (it being
understood that this Agreement shall apply to Stockholder solely in
Stockholder’s capacity as a Company Stockholder and/or holder of options to
purchase shares of Company Capital Stock and/or holder of warrants or other
rights to purchase or otherwise acquire shares of Company Capital Stock).

7. Irrevocable Proxy. Concurrently with the execution of this Agreement,
Stockholder shall deliver to Parent a proxy in the form attached hereto as
Exhibit A (the “Proxy”), which shall be irrevocable to the fullest extent
permissible by applicable Legal Requirements, with respect to the Shares.

 

3



--------------------------------------------------------------------------------

8. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Parent or Acquisition Sub any direct or indirect ownership or incidence
of ownership of or with respect to any Shares. All rights, ownership and
economic benefits of and relating to the Shares shall remain vested in and
belong to Stockholder, and neither Parent not Acquisition Sub shall have
authority to manage, direct, superintend, restrict, regulate, govern, or
administer any of the policies or operations of the Company or exercise any
power or authority to direct Stockholder in the voting of any of the Shares,
except as otherwise provided herein.

9. Representations and Warranties of Stockholder. Stockholder hereby represents
and warrants (in Stockholder’s capacity as a Company Stockholder and/or holder
of options to purchase shares of Company Capital Stock and/or holder of warrants
and/or other rights to purchase or otherwise acquire shares of Company Capital
Stock) to Parent and Acquisition Sub that:

(a) Power; Binding Agreement. Stockholder has full power and authority to
execute and deliver this Agreement and the Proxy, to perform Stockholder’s
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance by Stockholder of this Agreement, the
performance by Stockholder of its obligations hereunder and the consummation by
Stockholder of the transactions contemplated hereby have been duly and validly
authorized by Stockholder and no other actions or proceedings on the part of
Stockholder are necessary to authorize the execution and delivery by it of this
Agreement or the Proxy, the performance by Stockholder of its obligations
hereunder or thereunder or the consummation by Stockholder of the transactions
contemplated hereby or thereby. This Agreement and the Proxy have been duly
executed and delivered by Stockholder, and, assuming this Agreement constitutes
a valid and binding obligation of Parent and Acquisition Sub, constitute a valid
and binding obligation of Stockholder, enforceable against Stockholder in
accordance with their terms except as the same may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws now or hereafter in
effect relating to creditors’ rights generally and subject to general principles
of equity.

(b) No Conflicts. Except for filings that may be required under the Exchange Act
and the HSR Act, and any applicable foreign antitrust, competition or merger
control laws and regulations, no filing with, and no permit, authorization,
consent, or approval of, any Governmental Entity is necessary for the execution
by Stockholder of this Agreement and the Proxy, the performance by Stockholder
of its obligations hereunder and thereunder and the consummation by Stockholder
of the transactions contemplated hereby and thereby. None of the execution and
delivery by Stockholder of this Agreement or the Proxy, the performance by
Stockholder of its obligations hereunder or thereunder or the consummation by
Stockholder of the transactions contemplated hereby or thereby will (i) conflict
with or result in any breach of any organizational documents applicable to
Stockholder, (ii) result in a violation or breach of, or constitute (with or
without notice or lapse of time or both) a default (or give rise to any third
party right of termination, cancellation, material modification or acceleration)
under any of the terms, conditions or provisions of any contract or obligation
of any kind to which Stockholder is

 

4



--------------------------------------------------------------------------------

a party or by which Stockholder or any of Stockholder’s properties or assets may
be bound, or (iii) violate any Legal Requirements applicable to Stockholder or
any of Stockholder’s properties or assets.

(c) Ownership of Shares. Stockholder (i) is the Beneficial Owner of the Company
Securities as indicated on the signature page to this Agreement, all of which
are free and clear of any Liens, (except any Liens arising under securities
Legal Requirements or arising hereunder), and (ii) does not own, beneficially or
otherwise, any Company Securities other than the Company Securities indicated on
the signature page to this Agreement.

(d) Voting Power. Stockholder has or will have sole voting power, sole power of
disposition, sole power to issue instructions with respect to the matters set
forth herein, and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Shares, with no limitations,
qualifications or restrictions on such rights, subject to applicable securities
Legal Requirements and the terms of this Agreement. Notwithstanding anything in
this Agreement to the contrary, nothing herein shall require Stockholder to
exercise any option and/or warrant to purchase shares of Company Capital Stock.

(e) No Finder’s Fees. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, financial adviser’s or other
similar fee or commission in connection with the transactions contemplated by
the Merger Agreement or this Agreement based upon arrangements made by or on
behalf of Stockholder in Stockholder’s capacity as such.

(f) Reliance by Parent. Stockholder understands and acknowledges that Parent is
entering into the Merger Agreement in reliance upon Stockholder’s execution and
delivery of this Agreement.

10. Certain Restrictions. Stockholder shall not, directly or indirectly, take
any action that would make any representation or warranty of Stockholder
contained herein untrue or incorrect.

11. No Solicitation. Stockholder (in Stockholder’s capacity as such) shall not,
and shall not authorize or permit any of its directors, officers or other
employees, controlled affiliates, or any investment banker, attorney or other
advisor or representative retained by Stockholder (collectively,
“Representatives”) to, directly or indirectly, (i) solicit, initiate, or
knowingly encourage, facilitate or induce the making, submission or announcement
of, an Acquisition Proposal, (ii) furnish to any Person (other than Parent,
Acquisition Sub or any designees of Parent or Acquisition Sub) any non-public
information relating to the Company or any of its Subsidiaries, or afford access
to the business, properties, assets, books or records of the Company or any of
its Subsidiaries to any Person (other than Parent, Acquisition Sub or any
designees of Parent or Acquisition Sub), an Acquisition Proposal,
(iii) participate or engage in discussions or negotiations with any Person with
respect to an Acquisition Proposal, (iv) approve, endorse or recommend an
Acquisition Proposal, (v) execute or enter into any letter of intent, memorandum
of understanding or contract contemplating or otherwise relating to an
Acquisition Transaction. Stockholder shall immediately cease any and all
existing activities, discussions or negotiations

 

5



--------------------------------------------------------------------------------

with any Persons conducted heretofore with respect to any Acquisition Proposal
or Acquisition Transaction. Without limiting the generality of the foregoing,
Stockholder acknowledges and hereby agrees that any violation of the
restrictions set forth in this Section 11 by Stockholder or any of its
Representatives shall be deemed to be a breach of this Section 11 by
Stockholder. Stockholder (in Stockholder’s capacity as such) shall not enter
into any letter of intent or similar document or any contract contemplating or
otherwise relating to an Acquisition Proposal unless and until this Agreement is
terminated pursuant to its terms.

12. Disclosure. Subject to reasonable prior notice and approval (which shall not
be unreasonably withheld or delayed), Stockholder shall permit and hereby
authorizes Parent to publish and disclose in all documents and schedules filed
with the SEC, and any press release or other disclosure document that Parent
determines to be necessary or desirable in connection with the Offer, the Merger
and any transactions related to thereto, Stockholder’s identity and ownership of
Shares and the nature of Stockholder’s commitments, arrangements and
understandings under this Agreement.

13. Consents and Waivers.

(a) Stockholder (in Stockholder’s capacity as such) hereby gives any consents or
waivers that are reasonably required for the consummation of the Merger under
the terms of any contracts to which Stockholder is a party or pursuant to any
rights Stockholder may have.

(b) [For stockholder holding warrants to purchase Company Capital Stock] [Each
Stockholder is a holder of certain warrants to purchase Company Capital Stock as
set forth on Schedule 1 hereto (the “Warrants”). Each Stockholder hereby
acknowledges and agrees that, to the extent such Warrant remains unexercised at
the time of the closing of the Offer (the “Acceptance Time”), each Warrant
shall, notwithstanding anything else to the contrary in such Warrants, cease to
represent a right to acquire Company Capital Stock and, as of and following the
Acceptance Time, the Warrants will be cancelled and no consideration shall be
payable by Parent, Acquisition Sub, the Company or the Surviving Corporation
therefor. For the avoidance of doubt, when executed by the Stockholders, this
Agreement shall constitute the written consent of each Stockholder to the
cancellation of the Warrants as described in this Section 13(b). Notwithstanding
anything to the contrary set forth herein, if the Offer is not consummated, the
consent provided in this Section 13(b) shall be void and of no force and
effect.]

(c) [For stockholders holding Company’s 2002 7.5% convertible debentures] [Each
Stockholder hereby consents to the Offer and the Merger, and forever
relinquishes and waives all rights to require the Company to redeem the Company
Debentures pursuant to Section 4 thereof. For the avoidance of doubt, when
executed by the Stockholders, this Agreement shall constitute the written
consent to the Offer contemplated under Section 4(a) of the Company Debentures.
Notwithstanding anything to the contrary set forth herein, if the Offer is not
consummated, the consent provided in this Section 13(c) shall be void and of no
force and effect.]

14. Further Assurances. Subject to the terms and conditions of this Agreement,
Stockholder shall use commercially reasonable efforts to take, or cause to be
taken, all actions, and to do, or cause to be done, all things necessary to
fulfill Stockholder’s obligations under this Agreement. Stockholder, in
Stockholder’s capacity as a Company Stockholder, shall at all times publicly
support the Offer and the Merger.

 

6



--------------------------------------------------------------------------------

15. Legending of Shares. If so requested by Parent, Stockholder agrees that the
Shares shall bear a legend stating that they are subject to this Agreement and
the Proxy.

16. Merger Agreement. Stockholder hereby acknowledges receipt of, and has had an
opportunity to read and understand and consult with independent counsel
concerning, the Merger Agreement (including exhibits and schedules thereto).

17. Termination. This Agreement and the Proxy shall terminate and shall have no
further force or effect as of the Expiration Date. Notwithstanding the
foregoing, nothing set forth in this Section 17 or elsewhere in this Agreement
shall relieve either party hereto from any liability, or otherwise limit the
liability of either party hereto, for any breach of this Agreement.

18. Miscellaneous.

(a) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases or to replace any invalid or unenforceable term or provision with a term
or provision that is valid and enforceable and that comes closest to expressing
the intention of the invalid or unenforceable term or provision, and this
Agreement shall be enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties hereto agree
to replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term.

(b) Assignment. This Agreement shall be binding upon, and shall be enforceable
by and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Agreement shall not be assignable by any party
without the express written consent of the other parties hereto.

(c) Amendments. This Agreement may not be amended except by an instrument in
writing signed on behalf of each of the parties hereto.

(d) Specific Performance. Each of the parties hereto agrees that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that, in addition to any other remedy that a
party hereto may have under law or in equity, any party hereto shall be entitled
to seek injunctive relief to prevent any breach of this Agreement and to enforce
specifically the terms and provisions hereof.

 

7



--------------------------------------------------------------------------------

(e) Other Remedies. Except as otherwise provided herein, any and all remedies
herein expressly conferred upon a party will be deemed cumulative with and not
exclusive of any other remedy conferred hereby, or by law or equity upon such
party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.

(f) Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received when delivered (by hand, by
registered mail, by courier or express delivery service or by facsimile) to the
address or facsimile telephone number set forth beneath the name of such party
below (or to such other address or facsimile telephone number as such party
shall have specified in a written notice given to the other parties hereto):

if to Parent or Acquisition Sub:

Cypress Semiconductor Corporation

198 Champion Court

San Jose, CA 95134

Attention: General Counsel

with a copy to:

Wilson Sonsini Goodrich & Rosati, Professional Corporation

650 Page Mill Road

Palo Alto, California 94304

Attention: Todd Cleary

Facsimile No.: (650) 493-6811

if to Stockholder:

to the address set forth on the signature page hereto.

(g) Waiver.

(i) No failure on the part of any party to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any party in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

(ii) No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

8



--------------------------------------------------------------------------------

(h) No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person, other than the parties hereto,
any right, benefit or remedy of any nature.

(i) Applicable Law; Jurisdiction. This Agreement is made under, and shall be
governed, construed and enforced in accordance with, the laws of the State of
Delaware applicable to agreements made and to be performed solely therein,
without giving effect to principles of conflicts of law. In any action among or
between any of the parties arising out of or relating to this Agreement, each of
the parties irrevocably and unconditionally consents and submits to the
exclusive jurisdiction and venue of any state or federal court located within
New Castle County, the State of Delaware and unconditionally consents to service
of process in any such action by notice in accordance with Section 18(f).

(j) WAIVER OF JURY TRIAL. EACH OF PARENT, THE COMPANY AND ACQUISITION SUB HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE ACTIONS OF PARENT, COMPANY OR ACQUISITION SUB
IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

(k) Entire Agreement. This Agreement and the Proxy constitute the entire
agreement and supersede all prior agreements and understandings, both written
and oral, among or between any of the parties with respect to the subject matter
hereof.

(l) Certain Interpretations.

(i) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(ii) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(iii) Except as otherwise indicated, all references in this Agreement to
“Sections,” “Exhibits,” “Annexes” and “Schedules” are intended to refer to
Sections of this Agreement and Exhibits, Annexes and Schedules to this
Agreement.

(m) Expenses. All fees and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
the expenses, whether or not the Offer and the Merger are consummated.

(n) Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original and all of which shall constitute one and
the same instrument.

 

9



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed to be effective as of the date first above written.

 

CYPRESS SEMICONDUCTOR CORPORATION     STOCKHOLDER:    

 

      (Name of Entity, if an entity) By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

      Address:        

 

      Facsimile:  

 

      Share that are Beneficially Owned: COPPER ACQUISITION CORPORATION        
                                     shares of Company By:  

 

    Common Stock Name:  

 

      Title:  

 

                                             shares of Company Common Stock
issuable upon exercise of outstanding options or warrants and/or other rights to
purchase or otherwise acquire Company Common Stock

(SIGNATURE PAGE TO TRANSACTION SUPPORT AGREEMENT)



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned securityholder (“Stockholder”) of Simtek Corporation, a Delaware
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by law) appoints                      and                      of Cypress
Semiconductor Corporation, a Delaware Corporation (“Parent”), and each of them,
as the sole and exclusive attorneys and proxies of the undersigned, with full
power of substitution and resubstitution, to vote and exercise all voting and
related rights (to the full extent that the undersigned is entitled to do so)
with respect to all of the shares of capital stock of the Company that now are
or hereafter may be beneficially owned by the undersigned, and any and all other
shares or securities of the Company issued or issuable to Stockholder on or
after the date hereof (collectively, the “Shares”) in accordance with the terms
of this Irrevocable Proxy until the Expiration Date (as defined below). Upon
Stockholder’s execution of this Irrevocable Proxy, any and all prior proxies
given by Stockholder with respect to any Shares are hereby revoked and
Stockholder agrees not to grant any subsequent proxies with respect to the
Shares until after the Expiration Date.

This Irrevocable Proxy is irrevocable to the fullest extent permitted by law, is
coupled with an interest and is granted pursuant to that certain Transaction
Support Agreement of even date herewith by and among Parent and Stockholder (the
“Transaction Support Agreement”), and is granted in consideration of Parent and
Copper Acquisition Corporation, a Delaware corporation (“Acquisition Sub”),
entering into that certain Agreement and Plan of Merger of even date herewith
(the “Merger Agreement”), among Parent, Acquisition Sub and the Company. The
Merger Agreement provides for, among other things, (i) an offer by Acquisition
Sub (the “Offer”) to pay Two Dollars Sixty Cents ($2.60) in cash (the “Per Share
Amount”) for each of the issued and outstanding shares of capital stock of the
Company and (ii) the merger of Acquisition Sub with and into the Company,
pursuant to which all outstanding shares of capital stock of the Company will be
converted into the right to receive the consideration set forth in the Merger
Agreement.

As used herein, the term “Expiration Date” shall mean the earlier to occur of
(i) such date and time as the Merger Agreement shall have been terminated
pursuant to Section 7 thereof and (ii) such date and time as the Merger shall
become effective in accordance with the terms and provisions of the Merger
Agreement.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by Stockholder, at any time prior to the Expiration Date, to act
as the undersigned’s attorney and proxy to vote the Shares, and to exercise all
voting, consent and similar rights of Stockholder with respect to the Shares
(including, without limitation, the power to execute and deliver written
consents) at every meeting of the Company Stockholders called, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of the Company Stockholders: (i) in favor of the adoption of the Merger
Agreement (as it may be amended from time to time), and in favor of each of the
other actions contemplated by the Merger Agreement; (ii) against approval of any
proposal made in opposition to, or in competition with, consummation of the
Offer, the Merger or any other transactions contemplated by the



--------------------------------------------------------------------------------

Merger Agreement; and (iii) against any of the following actions (other than
those actions that relate to the Offer, the Merger and any other transactions
contemplated by the Merger Agreement): (A) any merger, consolidation, business
combination, sale of assets, or reorganization of the Company or any of its
subsidiaries, (B) any sale, lease or transfer of any significant part of the
assets of the Company or any if its subsidiaries, (C) any reorganization,
recapitalization, dissolution, liquidation or winding up of the Company or any
of its subsidiaries, (D) any material change in the capitalization of the
Company or any of its subsidiaries, or the corporate structure of the Company or
any of its subsidiaries, or (E) any other action that is intended, or could
reasonably be expected to, impede, interfere with, delay, postpone, discourage
or adversely affect the Offer, the Merger or any other transactions contemplated
by the Merger Agreement.

The attorneys and proxies named above may not exercise this Irrevocable Proxy on
any other matter except as provided herein. Stockholder may vote the Shares on
all other matters.

Any obligation of Stockholder hereunder shall be binding upon the successors and
assigns of Stockholder.

This Irrevocable Proxy shall terminate, and be of no further force and effect,
automatically upon the Expiration Date.

 

Dated:                     , 2008   STOCKHOLDER:  

 

  (Name of Entity, if an entity)   By:  

 

  Name:  

 

  Title:  

 

(SIGNATURE PAGE TO IRREVOCABLE PROXY)